953 F.2d 1383
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.PETRA INTERNATIONAL BANKING CORPORATION, Plaintiff,v.DAMERON INTERNATIONAL, INCORPORATED;  Richard E. Pitts;Marga K. Pitts;  James Pitts;  Nancy Pitts,Defendants-Appellants,First American Bank of Virginia, Defendant-Appellee.PETRA INTERNATIONAL BANKING CORPORATION, Plaintiff-Appellee,v.FIRST AMERICAN BANK OF VIRGINIA, Defendant-Appellant,andDameron International, Incorporated;  Richard E. Pitts;Marga K. Pitts;  James Pitts;  Nancy Pitts, Defendants.
Nos. 91-2058, 91-2072.
United States Court of Appeals, Fourth Circuit.
Argued Oct. 29, 1991.Decided Feb. 5, 1992.

Appeals from the United States District Court for the Eastern District of Virginia, at Alexandria.   T.S. Ellis, III, District Judge.  (CA-90-829-A)
Argued:  Brien Anthony Roche, Johnson & Roche, McLean, Va., for appellants;  John Foster Anderson, McGuire, Woods, Battle & Boothe, Alexandria, Va., for appellee First American;  Charles Douglas Welty, Arlington, Va., for appellee Petra International.
On Brief:  Jon E. Shields, Johnson & Roche, McLean, Va., for appellants.
E.D.Va., 758 F.Supp. 1120.
AFFIRMED.
Before WILKINSON and NIEMEYER, Circuit Judges, and JOSEPH H. YOUNG, Senior United States District Judge for the District of Maryland, sitting by designation.
OPINION
PER CURIAM:


1
Dameron International, Incorporated, purchased T-shirts from their manufacturer in Amman, Jordan, using irrevocable letters of credit.


2
When delivery of the T-shirts revealed poor quality, Dameron refused to pay the First American Bank of Virginia to cover the letters of credit, relying on the bank's failure to protest documentary inconsistencies before paying on the letters.   First American in turn refused to pay Petra International Banking Corporation, the confirming bank which honored drafts drawn on the letters of credit.   On cross-motions for summary judgment filed by the various parties seeking to cover the amounts involved in the letters of credit plus interest, the district court entered judgment in favor of Petra International against First American because of its wrongful dishonor, and in favor of First American against Dameron and its principals for reimbursement.   The principals had guaranteed Dameron's obligations.   The claims of Dameron and its principals against First American were dismissed.


3
We have carefully considered the briefs and arguments of the parties and find no reversible error.   Accordingly, we affirm for the reasons given by the district court in its thorough and well-reasoned opinion.   Petra Int'l Banking Corp. v. First American Bank of Virginia, 758 F.Supp. 1120 (E.D.Va.1991).


4
AFFIRMED.